Citation Nr: 0805291	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946 and from March 1948 to December 1969.  

The appellant seeks benefits as the veteran's surviving 
spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
and accrued benefits.  In the decision, the RO denied service 
connection for the cause of the veteran's death and indicated 
that all benefits for which the veteran was entitled at the 
time of his death had been paid.  

In August 2005, the RO received new and material evidence, 
reopened the claim, but again denied service connection on 
the merits.  

In January 2006, the RO received the appellant's informal 
claim for nonservice-connected pension and burial benefits.  
A formal claim was received in February 2006.  The claim is 
referred to the RO for adjudication as appropriate.  

The veteran testified before the Board by videoconference 
from the RO in December 2007.  A transcript of the hearing is 
associated with the claims file. 



FINDINGS OF FACT

1.  The veteran died on October [redacted], 2004.  The cause of death 
listed on the death certificate was chronic obstructive 
pulmonary disease (COPD). 

2.  The veteran had the following service-connected 
disabilities at the time of his death:  residuals of the 
amputation of the right middle finger, rated as 10 percent 
disabling; and irregular heartbeat and residuals of the 
excision of epidermal cysts from the occipital area, both 
rated as noncompensable.  

3.  The weight of competent medical evidence is that the 
veteran's chronic obstructive pulmonary disease was a result 
of the use of tobacco products and not related to exposure to 
fuels, herbicides, or any other aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, chronic obstructive pulmonary disease, have 
not been met.  38 U.S.C.A. §§ 1101(3), 1103, 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.1, 3.300, 3.303, 3.307, 3.309, 3.310, 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present appeal, the notice provided to the appellant 
in November 2004 was inadequate.  Although the notice 
explained the general requirements for substantiating a claim 
for DIC, which general types of evidence the appellant was to 
provide, and which general types of evidence VA was to 
provide, the notice did not explain the conditions for which 
the veteran was service connected at the time of his death or 
the specific requirements to substantiate a claim based on a 
condition not yet service connected.  The notice also did not 
explicitly ask that the appellant provide any evidence in her 
possession that pertains to the claim.  

In January 2005, the appellant provided a statement that 
discussed the veteran's heart, lung, and renal disorders and 
his exposure to fuels and herbicides in service.  In a 
February 2005 rating decision, the RO provided a listing of 
the veteran's service connected disabilities.  In a June 2006 
statement of the case, the RO provided detailed criteria for 
establishing a disorder as a primary or contributing cause of 
death and for substantiating a claim for service connection 
for a disability that was incurred by the veteran in service.  
At the appellant's hearing before the Board, the appellant 
and her attorney presented oral and written argument that 
acknowledged that the veteran's cause of death was COPD, and 
specifically addressed all appropriate elements for 
substantiating service connection for the disease.  

Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained private 
and VA medical treatment and examination reports and a post-
mortem medical opinion.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

The veteran had the following service-connected disabilities 
at the time of his death:  residuals of the amputation of the 
right middle finger, rated as 10 percent disabling; and 
irregular heartbeat and residuals of the excision of 
epidermal cysts from the occipital area, both rated as 
noncompensable.  

The veteran died on October [redacted], 2004.  The cause of death 
listed on the death certificate was chronic obstructive 
pulmonary disease (COPD).  The appellant does not now contend 
that a primary or contributing cause of death was any of the 
disabilities for which the veteran was service connected at 
the time of his death.  Rather, the appellant contends that 
the veteran's cause of death, COPD, first manifested in 
service and was the result of exposure to fuels and 
herbicides.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including bronchiectasis).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.   Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure, 
including non-malignant respiratory disorders such as 
pneumonia and other infections.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era does not exist for a number of health outcomes including 
non-malignant respiratory disorders and any other conditions 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).  

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  
  
However, a veteran's disability or death shall not be 
considered to be service-connected on the basis that it 
resulted from the use of tobacco products by the veteran 
during his active service.  This provision does not prohibit 
service-connection if the disability or death resulted from a 
disease or injury that is otherwise shown to have been 
incurred or aggravated during service.  The disease can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service; or, that the disability 
became manifest in service or appeared to the required degree 
of disability within any applicable presumptive period.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Service personnel records showed that the veteran's primary 
military occupation was aircraft fuels systems technician and 
supervisor.  The veteran retired from the U.S. Air Force in 
1969 at the rank of Senior Master Sergeant.  The veteran 
served in the Republic of Vietnam from February 1966 to 
January 1967.  In May 2001 prior to his death, the veteran 
stated that he had supervised the processing of millions of 
gallons of aircraft fuel per month and had participated in 
fuel tank cleaning.  In a January 2005 letter, the appellant 
stated that the veteran had told her that he had supervised 
his men mixing herbicide agents.  Therefore, the Board 
concludes that the veteran was exposed to aircraft fuels and 
herbicide.  

Service medical records are silent for any injuries or 
diseases resulting from exposure to fuels or herbicides.  The 
records are also silent for any symptoms, treatment, or 
diagnoses for a respiratory disorder with the following 
exceptions.  In a physical examination at the time of the 
veteran's second enlistment in March 1948, an examiner noted 
wheeze and rhonchi in the left lower chest.  X-rays were 
negative.  The veteran did not report any shortness of 
breath, chronic cough, or chest pain in periodic examinations 
in January 1966 and in May 1967, just prior to and after 
service in Vietnam.  Examiners on both occasions noted no 
respiratory deficits and chest X-rays were negative.  In a 
September 1969 retirement physical examination, the veteran 
reported experiencing a chronic cough for several years.  The 
examiner attributed the cough to smoking two to three packs 
of cigarettes per day for 20 years.  A concurrent chest X-ray 
was negative.  

In May 1982, the veteran was admitted to a VA hospital for 
symptoms of shortness of breath with exertion for the 
previous month.  An attending physician noted no history 
suggestive of paroxysmal nocturnal dyspnea.  On examination, 
the physician noted bilateral mild wheezing.  An X-ray showed 
clear lungs but with some emphysematous changes.  A pulmonary 
function test showed severe obstructive disease with a 
significant reversible component.  In a June 1982 treatment 
summary, the physician diagnosed chronic obstructive 
pulmonary disease but did not comment on the etiology of the 
disorder.  In July 1982, another VA physician conducted an 
examination.  The examination record showed that veteran had 
worked at a petroleum product service and trucking company 
from 1971 to 1981 when he had to stop working because of 
fatigue and trouble breathing.  The physician referred to 
earlier X-rays and diagnosed chronic obstructive pulmonary 
emphysema.  In June 1984, the veteran received emergency 
treatment for chest pressure and shortness of breath 
following a nephrectomy.  The admitting physician noted a 
diagnosis of COPD.  In September 1987, the veteran was 
admitted to a private hospital for treatment of acute 
bronchitis and COPD. 

In January 1993, the veteran was admitted to intensive care 
at a private medical center with after a three month course 
of treatment for respiratory infection and symptoms of 
respiratory failure.  The attending physician noted the 
veteran's reports of smoking five packs of cigarettes per day 
for 40 years until stopping in 1984 at the time he underwent 
a nephrectomy for renal cancer.  The physician also noted the 
veteran's reports that he worked as a supervisor and that his 
exposure to dust and fumes was incidental, although there 
were times when he should have worn a mask and did not.  A 
bronchoscopy and tissue biopsies showed large amounts of 
fluid and marked bronchitis but with no bleeding, lesions, or 
malignancies.  The physician diagnosed severe COPD, possible 
acute bronchitis, respiratory muscle fatigue, cor pulmonale, 
and hemoptysis, the latter possibly related to acute 
bronchitis or a long history of heavy smoking.  He prescribed 
medication, respiratory therapy, and the use of oxygen.  

In May 1998, the veteran was again hospitalized for 
respiratory distress.  A private consulting physician also 
noted the veteran's smoking history of five packs per day 
until 1984 and his post-service work in a trucking business.   
The Board notes that in May 2001, the veteran submitted a 
claim for service connection for a lung disorder related to 
herbicide and fuel exposure but that he withdrew the claim 
for unspecified reasons in September 2001.  The file contains 
records of additional treatment and hospitalization in May 
2003, January 2004, and June 2004.  The veteran's symptoms 
became increasingly severe and his physicians described his 
COPD as in the end stage. However, there were no diagnoses of 
any malignant disorders or any further comments on the 
etiology of the disease.  The veteran died in October 2004 
while under hospice care.  

In March 2007, a VA physician reviewed the entire claims 
file.  He noted the veteran's military occupation including 
his exposure to fuels and herbicides as well as his history 
tobacco use.  He noted that the veteran had reported a 
chronic cough at the time of retirement from service but that 
there was no diagnosed COPD in service.  He noted that the 
veteran continued smoking for another 10 years prior to a 
diagnosis of COPD.  However, he stated that based on the 
veteran's history of smoking starting in his early 20s and 
continuing at two to three packs per day, the veteran would 
have had 50 pack years of tobacco use and would have likely 
shown indications of COPD on a pulmonary function test had 
one been performed.  

The physician also stated that smoking is the cause of COPD 
in 80 percent to 90 percent of the cases but that exposure to 
dust and fumes has been implicated in diagnoses of cases in 
which smoking was not involved.  He stated that exposure to 
herbicides have not been shown to cause COPD.  Finally he 
stated that fuel specialists working in a dusty environment 
have precipitating factors that could add to damage caused by 
smoking but that the likelihood of dust or fumes causing COPD 
is much less than the likelihood that the disease was caused 
by smoking.  

In December 2007, the appellant submitted excerpts from the 
COPD International organization's internet web site that 
showed the same causes and probabilities for COPD as were 
noted by the VA physician in March 2007.  The organization 
reported other possible causes with minor probabilities such 
as genetic, allergy, nutrition, periodontal disease, low 
birth weight and respiratory infections.  The appellant also 
submitted copies of treatment records with summaries of 
service and post-service medical findings or comments.  

At a December 2007 Board hearing, the appellant stated that 
the veteran's September 1969 retirement physical examination 
showed that the veteran reported experiencing a chronic cough 
to five years prior to discharge.  However, the record 
actually showed that he reported that he had experienced the 
cough for several years.  The Board notes that the veteran 
did not report the symptoms on physical examinations in 1966 
and 1967.  The appellant stated that she married the veteran 
after he had completed his service but that he had described 
his duties in Vietnam including carrying fuel in tanks off-
base in the jungle, cleaning tanks, and mixing herbicides.  
She also stated that she had observed that he had a chronic 
cough when she first met the veteran in 1968 and that he was 
treated several times for pneumonia after service.  

The Board concludes that none of the disabilities for which 
the veteran was service-connected at the time of death 
contributed to cause death as none of the disabilities were 
listed on the death certificate.  Although the appellant 
contended once in May 2005 that the veteran's death was 
related to an irregular heartbeat, there is no competent 
medical evidence in support of that contention and the 
appellant did not further pursue that issue.  

The Board concludes that presumptive service connection for 
COPD as a result of exposure to herbicide is not warranted 
because the disorder is not among those for which the 
presumption is available.  There is no competent medical 
evidence that the veteran ever had respiratory cancer.  The 
veteran was exposed to herbicide in service.  However, the 
Secretary has determined based on scientific studies that 
there is insufficient evidence to show that any disease other 
than those listed are associated with exposure to herbicide.  

The Board further concludes that direct service connection 
for COPD is not warranted.  With the exception of one 
observation of lung wheezing at the time of his second 
enlistment in 1948 with a negative X-ray, there is no 
objective medical evidence of any respiratory disorder in 
service.  The veteran reported a chronic cough at the time of 
his retirement examination in 1969; however, the examiner 
attributed the cough to smoking.  An X-ray was negative and 
the examiner noted no respiratory deficits.  The Board 
acknowledges the statement by the VA physician in March 2007 
that a pulmonary function test probably would have identified 
COPD at that time.  However, the examiner conducting the 
retirement physical examination was aware of the history, a 
current X-ray, and his own observations on physical 
examination and did not order additional testing.  The 
veteran did not report coughing or any other symptoms in the 
years leading up to his retirement.  He was not undergoing 
any medical treatment nor was he restricted in any duty 
assignment.  He subsequently worked in his petroleum and 
trucking business for ten years and continued smoking.  The 
earliest record of examination and treatment for a 
respiratory disorder was in May 1982 when the veteran was 
first diagnosed with COPD.  Accordingly, continuity of 
symptomatology between a cough in service and COPD, which was 
first diagnosed many years after service is not shown.  

The Board places greatest weight on the opinion of the VA 
physician in March 2007.  He reviewed the entire claims file 
and concluded that the veteran's COPD was most likely related 
to smoking and not to exposure to fuels which occurred both 
in and after service.  The Board acknowledges the general 
medical evidence that exposure to fuels can cause COPD in a 
small population in the absence of a history of tobacco use.  
However, the medical evidence specific to the veteran's case 
showed that his self-reported use of tobacco was substantial.  
No medical provider discussed any other cause for the 
veteran's pulmonary disorder other than his history of 
smoking.  Regrettably, the applicable statutes and 
regulations preclude compensation for injury or disease 
related to the veteran's use of tobacco products.  

The weight of the credible evidence demonstrates that the 
cause of the veteran's death was COPD, which was first 
diagnosed many years after service. and that the disorder is 
related to tobacco use and not related to his active service 
including exposure to fuels or herbicide or any other aspect 
of service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


